UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MIKEISHA BLACKMAN, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                    Civil Action No. 97-1629 (PLF)
                                          )                    Claim of Denyce Hubbard,
DISTRICT OF COLUMBIA, et al.,             )                     legal guardian and
                                          )                     next friend of T.C.
            Defendants.                   )
_________________________________________ )


                                     OPINION AND ORDER

               This action was filed under 42 U.S.C. § 1983 to enforce the rights of the plaintiff

class members under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§§ 1400 et seq., and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq.

This matter is now before the Court on the motion of class member Denyce Hubbard for

$27,251.25 in attorneys’ fees and costs. Defendant, the District of Columbia, opposes the

motion. Upon consideration of the parties’ papers, the relevant legal authorities, and pertinent

portions of the record in this case, the Court grants in part and denies in part plaintiff’s motion,

and awards to plaintiff fees and costs in the amount of $20,162.75, representing $20,090.50 in

attorneys’ fees and $72.25 in costs. 1



       1
                The papers considered in connection with the pending motion include: plaintiff’s
motion for attorneys’ fees and costs (“Fee Mot.”) [Dkt. No. 2352]; defendant’s opposition to
plaintiff’s motion (“Fee Opp.”) [Dkt. No. 2380]; plaintiff’s reply in support of her fee motion
(“Fee Reply”) [Dkt. No. 2383]; plaintiff’s first motion for preliminary injunction (“PI Mot.”)
[Dkt. No. 2325]; defendant’s opposition to plaintiff’s first motion for preliminary injunction (“PI
Opp.”) [Dkt. No. 2329]; plaintiff’s reply in support of her first motion for preliminary injunction
(“PI Reply”) [Dkt. No. 2331]; plaintiff’s status report (“Status Report”) [Dkt. No. 2335];
plaintiff’s second motion for preliminary injunction (“2d PI Mot.”) [Dkt. No. 2387]; the Report
                                       I. BACKGROUND

               Plaintiff Denyce Hubbard is the legal guardian and next friend of T.C., a student

eligible to receive special education and related services from the District of Columbia Public

Schools (“DCPS”). In December 2012, plaintiff filed a request for a due process hearing to

challenge T.C.’s educational placement under her individualized education program (“IEP”).

R&R at 2. On January 28, 2013, an administrative hearing officer found that DCPS had denied

T.C. a free, appropriate public education required under the IDEA when it failed to provide an

appropriate placement for T.C. Id. The hearing officer ordered DCPS to place T.C. in a full-

time, segregated, therapeutic environment and to provide T.C. art therapy at least once a week

for the remainder of the 2012-2013 school year. Id.

               DCPS did not provide art therapy in a timely fashion, however, and on June 21,

2013, plaintiff moved for a preliminary injunction. In her motion, plaintiff sought an order

directing DCPS to immediately provide art therapy in compliance with the hearing officer

determination and compensatory education for the services which T.C. had been denied. PI Mot.

at 15.

               The Court referred the preliminary injunction motion to Special Master Elise

Baach. See Minute Order dated June 26, 2013. The parties presented their arguments to the

Special Master on July 10, 2013. R&R at 6. After considering the parties’ arguments, the

Special Master convened a teleconference with the parties on July 12, 2013, in which she

explained that “due to the delay in providing art therapy, T.C. would prevail in this action,” and

she “asked the parties to discuss the details of a proposed order regarding T.C.’s art therapy


and Recommendations of the Special Master on plaintiff’s second motion for preliminary
injunction (“R&R”) [Dkt. No. 2406]; the January 7, 2014 Order adopting the Report and
Recommendations of the Special Master (“Jan. 7, 2014 Order”) [Dkt. No. 2412]; and the parties’
notice of settlement of certain claims (“Notice of Settlement”) [Dkt. No. 2463].
                                                 2
sessions.” Id. On July 19, 2013, plaintiff filed a status report notifying the Court that the parties

had reached an agreement regarding the art therapy sessions. Status Report at 1; R&R at 6. The

Court subsequently denied the motion for preliminary injunction as moot. See Minute Order

dated August 5, 2013.

                Plaintiff now moves for an award of $27,179.00 in attorneys’ fees and $72.25 in

costs for the time and effort involved in obtaining the favorable settlement. 2


                                      II. LEGAL STANDARD

                The Court previously has set forth the appropriate analytical framework for

determining the award of attorneys’ fees and costs in special education cases like this one. See

Blackman v. Dist. of Columbia, 59 F. Supp. 2d 37, 42-44 (D.D.C. 1999). To recover reasonable

attorneys’ fees, a plaintiff must first demonstrate that he or she is a prevailing party in the

litigation. Id. at 40-41; see also Blackman v. Dist. of Columbia, 328 F. Supp. 2d 36, 42-45

(D.D.C. 2004). For a party to constitute a prevailing party, it must have succeeded on a

significant issue raised in the litigation and secured some of the benefit sought. Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983) (internal quotation omitted). In addition, this benefit must

reflect a change in the legal relationship between the parties, and that change must be judicially

sanctioned in some way. Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 45 (citing

Buckhannon Bd. & Care Home, Inc. v. West Virginia Dept. of Health & Human Res., 532 U.S.

598, 604-05 (2001)). Once it has determined that the plaintiff is a prevailing party, the Court
        2
                Approximately two months after the parties settled plaintiff’s first motion for
injunctive relief – the motion that led to the fee petition at issue here – the plaintiff filed a second
motion for preliminary injunction to compel the District to comply with certain terms of that
settlement. See 2d PI Mot. The motion was referred to the Special Master, who issued a Report
and Recommendations in favor of the plaintiff, see R&R, which was adopted by the Court. See
Jan. 7, 2014 Order. The parties subsequently reached an agreement with respect to attorneys’
fees for the second preliminary injunction. See Notice of Settlement. The instant fee petition
thus is confined to expenses incurred in litigating plaintiff’s first preliminary injunction motion.
                                                   3
then must determine whether the fees sought are reasonable by calculating “the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate” – the so-called

“lodestar” fee. Hensley v. Eckerhart, 461 U.S. at 433. See e.g., In re Olson, 884 F.2d 1415,

1423 n.13 (D.C. Cir. 1989); Sierra Club v. Jackson, 926 F. Supp. 2d 341, 346 (D.D.C. 2013).

               On the issue of reasonableness, a plaintiff must submit supporting documentation

with the motion for attorneys’ fees, providing sufficient detail so that the Court can determine

“with a high degree of certainty” that the hours billed were actually and reasonably expended,

that the hourly rate charged was reasonable in view of the attorney’s reputation and level of skill

and experience with respect to this type of case, and that the matter was appropriately staffed to

do the work required efficiently and without duplicative billing. In re Olson, 884 F.2d at 1423,

1428-29 (emphasis in original) (internal quotation omitted); see Hensley v. Eckerhart, 461 U.S.

at 433; Blackman v. Dist. of Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005). At a minimum, a

fee applicant must provide some information about the attorney’s billing practices, hourly rates,

and skill and experience, as well as the nature of the attorney’s practice as it relates to this kind

of litigation and the prevailing market rates in the community. Rooths v. Dist. of Columbia, 802

F. Supp. 2d 56, 60 (D.D.C. 2011); Blackman v. Dist. of Columbia, 397 F. Supp. 2d at 14-15.

Once a plaintiff has provided such information, there is a presumption that the number of hours

billed and the hourly rate are reasonable, and the burden shifts to the defendant to rebut the

plaintiff’s showing of reasonable hours and reasonable hourly rates for attorneys of the relevant

level of skill and expertise. See Watkins v. Vance, 328 F. Supp. 2d 23, 26 (D.D.C. 2004). “[I]n

the normal case the Government must either accede to the applicant’s requested rate or provide

specific contrary evidence tending to show that a lower rate would be appropriate.” Covington

v. Dist. of Columbia, 57 F.3d 1101, 1109-10 (D.C. Cir. 1995) (quoting Nat’l Ass’n of Concerned



                                                   4
Veterans v. Sec’y of Def., 675 F.2d 1319, 1326 (D.C. Cir. 1982)); see also Rooths v. Dist. of

Columbia, 802 F. Supp. 2d at 60.


                                          III. DISCUSSION

               In support of her motion for fees, plaintiff has submitted an itemized invoice

documenting the hours billed by the two attorneys and one paralegal who worked on this case

and the bill of costs. Statement of Attorneys’ Fees and Bill of Costs, Fee Mot. Ex. 19. Plaintiff

also has filed declarations by the two attorneys and one paralegal attesting to their levels of

experience and billing practices. Declaration of Charles Moran (“Moran Decl.”), Fee Mot. Ex.

15; Declaration of Tanjima Islam (“Islam Decl.”), Fee Mot. Ex. 17; Declaration of Steve Nabors

(“Nabors Decl.”), Fee Mot. Ex. 18.

               The District opposes the motion on the grounds that plaintiff cannot achieve

“prevailing party” status under a settlement agreement and that the number of hours and the

hourly rates billed by plaintiff’s counsel are unreasonably high. See Fee Opp. These arguments

are addressed in turn.


                 A. Fees May Be Awarded For A Settlement Agreement Entered Into
                              Under Supervision Of The Special Master

               As a procedural matter, the District objects to paying any fees because the

plaintiff has not received a judicial decision and therefore is not a prevailing party. See Fee Opp.

at 7-9. This argument is foreclosed by this Court’s decision in Blackman v. Dist. of Columbia,

328 F. Supp. 2d 36 (D.D.C. 2004), where the Court held that a settlement agreement entered into

under the supervision of the Special Master in this case is sufficient to effect a judicially

sanctioned change in the legal relationship between two parties. Id. at 44-45.




                                                  5
               In its 2004 Blackman decision, the Court observed that plaintiffs who obtain

favorable settlements outside of court typically are not “prevailing parties” under the Supreme

Court’s decision in Buckhannon Bd. & Care Home, Inc. v. West Virginia Dept. of Health &

Human Res., 532 U.S. 598, as there has been no judicially sanctioned alteration in the parties’

legal relationship. Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 41-42. The Court went on

to explain, however, that the Blackman/Jones case – and the settlements reached in this case

through the Special Master’s efforts – are unique. In this class action, the legal relationship

between the District and the individual class members changed upon the Court’s 1998 Order

holding the District liable for violations of the IDEA. Id. at 39, 45; see Blackman v. Dist. of

Columbia, Civ. Action Nos. 97-1629/97-2402, 1998 U.S. Dist. LEXIS 23889 (D.D.C. June 3,

1998). Although the Court did not issue a class-wide injunction at the time, the Court appointed

a Special Master in 1999 “‘for the limited purposes of assisting the Court in resolving the

requests for immediate injunctive relief,’” to “‘ensure that the noncompliance with the IDEA

which gave rise to liability does not cause irreparable injury to any individual class member

pending the determination of class-wide relief.’” Blackman v. Dist. of Columbia, 328 F. Supp.

2d at 39 (quoting Blackman v. Dist. of Columbia, 185 F.R.D. 4, 5 (D.D.C. 1999)).

               Given these circumstances, the Court found that the settlement agreements

negotiated by the Special Master were not typical, out-of-court settlements – rather, they served

to actualize the change in the parties’ legal relationship that occurred with the Court’s finding of

liability in 1998. Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 44-45. The Court also

found that “[a]s the Court’s agent . . . the Special Master provides the process with sufficient

Court oversight to ensure that the concerns expressed in Buckhannon regarding requisite judicial

imprimatur of settlements are met.” Id. at 45.



                                                 6
                This Court’s 2004 Blackman decision established the law of the case on this issue,

and the District has not provided any basis for reconsidering that decision. The Court has

reviewed the legal authorities cited by the District, including Alegria v. Dist. of Columbia, 391

F.3d 262 (D.C. Cir. 2004), and Smith ex rel. Battle v. Dist. of Columbia, 117 F. App’x 767, 768

(D.C. Cir. 2004), and finds these cases distinguishable. See generally Alegria v. Dist. of

Columbia, 391 F.3d 262 (finding that parties that obtained favorable settlements prior to

administrative proceedings were not “prevailing” under Buckhannon); Smith ex rel. Battle v.

Dist. of Columbia, 117 F. App’x at 768 (same).

                The District attempts to distinguish the present dispute from the Court’s 2004

decision, but that decision – unlike the D.C. Circuit’s opinions in Alegria and Smith – is directly

on point. In both matters, the plaintiffs obtained favorable settlement agreements or hearing

officer determinations at the administrative level. Blackman v. Dist. of Columbia, 328 F. Supp.

2d at 39-40; R&R at 2-4. In both matters, the plaintiffs then filed preliminary injunction motions

in Blackman/Jones to enforce these settlement agreements and hearing officer determinations.

Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 40; PI Mot. In both matters, the motions

were referred to the Special Master, who facilitated resolutions in which the plaintiffs obtained

relief. Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 40; R&R at 5-7; see supra at 2-3. And

in both matters, the preliminary injunction motions were then denied as moot by this Court.

Blackman v. Dist. of Columbia, 328 F. Supp. 2d at 40; Minute Order of August 5, 2013. Under

the law of the case, the plaintiff is a prevailing party and is entitled to reasonable attorneys’ fees.


                                   B. The Hourly Rates Are Reduced

                Plaintiff seeks fees for the services of two lawyers and one paralegal, to be paid at

the following rates: $505 per hour for Charles A. Moran, an attorney with 47 years of litigation

                                                   7
experience, 25 years primarily in the field of special education; $245 per hour for Tanjima Islam,

an attorney with less than one year of litigation experience, primarily in the field of special

education; and $145 per hour for Steve Nabors, who was working as a paralegal at the time. Fee

Mot. at 7-8; see Moran Decl. ¶¶ 3, 10; Islam Decl. ¶¶ 3, 4, 7; Nabors Decl. ¶¶ 1, 7.

               The hourly rates invoiced for the Mr. Moran and Mr. Nabors are the equivalent of

those established by the so-called Laffey Matrix. See Laffey Matrix – 2003-2014, available at

http://www.justice.gov/usao/dc/divisions/Laffey_Matrix%20214.pdf. That schedule of

attorneys’ fees, first developed based on information about the prevailing rates charged by

federal litigators in the District of Columbia, is maintained by the United States Attorney’s

Office for the District of Columbia. See id. n.1-3. In this circuit, the rates contained in the

Laffey Matrix are typically treated as the highest rates that will be presumed to be reasonable

when a court reviews a petition for statutory attorneys’ fees. See Rooths v. Dist. of Columbia,

802 F. Supp. 2d at 61; Blackman v. Dist. of Columbia, 59 F. Supp. 2d at 43.

               Although the USAO Laffey Matrix provides an appropriate starting point for a

determination of a reasonable rate, the rates contained in the matrix represent, as already noted,

presumptive maximum rates. Furthermore, those maximum rates are appropriately paid in

actions constituting “complex federal litigation.” Covington v. Dist. of Columbia, 57 F.3d at

1103. Many judges of this Court, including the undersigned, generally cap attorneys’ fees at

three-quarters of the Laffey rate for routine IDEA cases – where the claims involve “simple

facts, little evidence, and no novel or complicated questions of law.” Rooths v. Dist. of

Columbia, 802 F. Supp. 2d at 63; see McAllister v. Dist. of Columbia, — F. Supp. 2d —, 2014

WL 2921020, at *4 (D.D.C. 2014) (collecting cases); Sykes v. Dist. of Columbia, 870 F. Supp.

2d 86, 96 (D.D.C. 2012). The District asserts that this case is straightforward and does not



                                                  8
involve novel or complicated questions of law, and therefore fees at a rate equal to three-quarters

the Laffey rate are appropriate. Fee Opp. at 10-13. Plaintiff argues that this case was not a

straightforward IDEA claim because “it required joining a federal class action, filing a

preliminary injunction, and arguing before the Special Master before relief was obtained.” Fee

Mot. at 8-9. 3

                 The Court agrees that plaintiff’s motion for a preliminary injunction is much more

akin to a routine IDEA case than the sort of complex litigation that would merit compensation at

the full Laffey rate. The dispute was presented and resolved in a relatively informal setting

before the Special Master. Plaintiff has not shown that the case involved complicated legal or

evidentiary issues. Under these circumstances, the Court finds that Mr. Moran’s hourly rate

should be capped at $382.50, equal to three-quarters of the relevant Laffey rate. 4 Because the

difficulty of work performed by paralegals is unlikely to vary in accordance with the complexity

of legal issues litigated in the case, however, the Court does not apply the cap of three-quarters

the Laffey rate to paralegal/clerk work. Accordingly, the Court finds that Mr. Nabors’ rate

should remain at $145 per hour.

                 The District further challenges Ms. Islam’s hourly rate of $245, the Laffey rate for

an attorney who has been practicing law for one to three years. Fee Opp. at 13. The Court

agrees that this rate is excessive, as Ms. Islam was not admitted to the District of Columbia Bar

        3
                 Plaintiff also argues that the fee award should be upwardly adjusted because the
District litigated in bad faith. Fee Mot. at 10-16. The Court does not find evidence of bad faith
meriting an increase in the fee award.
        4
                In their papers, both parties indicate that the relevant Laffey rate is $505,
representing the June 2012 – May 2013 rate for an attorney with 20 or more years of experience.
See Declaration of Charles A. Moran ¶ 11, Ex. 15 to Fee Mot.; Fee Opp. at 13. Because Mr.
Moran’s services were rendered in June 2013 through August 2013, however, the Court relies on
the rate for June 2013 – May 2014, which is $510 per hour. See Laffey Matrix – 2003-2014.


                                                  9
until July 12, 2013, after the majority of her contribution to the present case. Islam Decl. ¶ 3; see

Electronic Privacy Info. Ctr. v. United States Dep’t of Homeland Sec., 982 F. Supp. 2d 56, 61

(D.D.C. 2013) (holding that the Laffey rate for an attorney “does not kick in until the graduate is

admitted to a bar, and work by graduates who have not yet been admitted to any bar shall be

compensated at the paralegal/clerk rate”). Accordingly, the Court finds that Ms. Islam’s rate will

be the $145 hourly rate for paralegals for all work done prior to her admission to the bar. For

reasons explained supra, Ms. Islam’s rate for all work done after admission to the bar will be

capped at $187.50, equal to three-quarters the relevant Laffey rate. 5

               In addition, the District argues that the billing statement contains items that

should be billed at a further reduced rate. The District asserts that Mr. Moran’s travel to and

from the conference before the Special Master should be compensated at half his hourly rate.

Fee Opp. at 15. The Court agrees and will reduce the award for the July 10, 2013 billing entries

regarding travel accordingly. See Cooper v. United States R.R. Retirement Bd., 24 F.3d 1414,

1417 (D.C. Cir. 1994) (allowing fees for travel time at half the attorney’s hourly rate); Doe v.

Rumsfeld, 501 F. Supp. 2d 186, 193 (D.D.C. 2007) (same).

               The District also contends that all fees for preparation of the fee motion should be

awarded at half the Laffey rate because the litigation for fees involved no complicated issues or

extensive preparation. Fee Opp. at 16. The Court disagrees. The District contested plaintiff’s

motion for attorneys’ fees and raised legal issues that went beyond standard reasonableness of




       5
               In their papers, both parties indicate that the relevant Laffey rate is $245, again
representing the June 2012 – May 2013 rate for an attorney with 1-3 years of experience. See
Islam Decl. ¶ 7; Def.’s Opp. Fee Mot. at 13. Because Ms. Islam’s services as an attorney were
rendered in August 2013, however, the Court relies on the rate for June 2013 – May 2014, which
is $250 per hour. See Laffey Matrix – 2003-2014.
                                                 10
hours arguments. Accordingly, the Court will not further reduce the hourly rate for the billing

entries involving preparation of the fee motion.


                              C. The Hours Billed Are Reduced In Part

               The District argues that plaintiff’s invoice contains several vague and

unwarranted billing entries that appear to serve no purpose in furtherance of plaintiff’s claim.

Fee Opp. at 14-15. As noted above, the documentation provided by plaintiffs must contain

sufficient detail to permit the Court to determine “with a high degree of certainty” that the hours

billed were reasonable. In re Olson, 884 F.2d at 1428-29 (emphasis in the original). The District

asserts that the billing entry for Mr. Nabors’ 30 minute telephone call with outside counsel Doug

Tyrka “re: Injunctive relief under Jones” is vague and unwarranted because Mr. Nabors could

have instead had a discussion with his boss, Mr. Moran. Fee Opp. at 14. While excessive

collaboration with outside counsel might be unreasonable, the consultation with outside counsel

on this issue was brief and, as plaintiff points out, less expensive than the District’s proposed

alternative. Under the government’s scenario, the plaintiff should have billed for Mr. Nabors’

time plus Mr. Moran’s time. Here, only Mr. Nabors’ time was billed, as Mr. Tyrka did not

charge plaintiff for his time. The Court concludes that this fee is reasonable.

               The District similarly challenges seven entries, dated July 1 and July 3, 2013,

documenting plaintiff’s counsel’s collaboration with Jones Class Counsel as vague with unclear

purpose. Fee Opp. at 14-15. The billing entries, however, indicate the subject of the

conversations, and requiring further detail would be overly burdensome. Furthermore, the time

expended on the collaboration was just 102 minutes and seems quite reasonable. Accordingly,

the Court finds these charges to be sufficiently detailed and will award these fees.




                                                   11
               The District next asserts that the two entries dated July 23, 2013, regarding Mr.

Moran’s email correspondence with the Special Master “re: second due process complaint” are

“wholly irrelevant” because the correspondence occurred after plaintiff had filed a status report

notifying the Court that the parties had reached an agreement. Fee Opp. at 15. The Court agrees

that these entries do not appear to relate to the preliminary injunction motion at issue here, see

supra at note 2, and therefore will deduct eighteen minutes.

               The District also contends that the three entries dated June 5, 2013 concerning

emails with class counsel regarding facts on timeliness are “irrelevant because there was no

timeliness issue in this case.” Fee Opp. at 14. The Court disagrees and will award these fees, as

the preliminary injunction motion clearly involved an issue regarding the timeliness of providing

art therapy sessions. See PI Mot. at 7-8. 6

               Accordingly, it is hereby

               ORDERED that [Dkt. No. 2352] plaintiff’s motion for attorneys’ fees is

GRANTED in part and DENIED in part; and it is

               FURTHER ORDERED that the District of Columbia shall pay plaintiff

$20,162.75, representing $20,090.50 in attorneys’ fees and $72.25 in costs, on or before August

18, 2014. If this amount is not paid on or before August 18, 2014, it will bear interest at the rate

established by 28 U.S.C. § 1961 from August 19, 2014.

               SO ORDERED.




                                                      /s/________________________
                                                      PAUL L. FRIEDMAN
DATE: July 17, 2014                                   United States District Court

       6
               A calculation of the fees awarded by this Order is reproduced in the Appendix.
                                                 12
                     APPENDIX: ATTORNEYS’ FEES AWARDED

Attorney/Paralegal   Hours         Hours        Hourly         Hourly         Fees per
                     Billed     Accepted by    Rate Billed      Rate     Attorney/Paralegal
                                 the Court                   Applied by
                                                              the Court
Moran                    18.8          18.5       $505.00        $382.50         $7,076.25
Moran (travel             0.8           0.8       $505.00        $191.25           $153.00
time)
Islam (before            46.5          46.5       $245.00       $145.00          $6,742.50
admitted to DC
Bar)
Islam (after              7.5           7.5       $245.00       $187.50          $1,406.25
admitted to DC
Bar)
Nabors                   32.5          32.5       $145.00       $145.00          $4,712.50

TOTAL:                  106.1         105.7                                     $20,090.50




                                          13